     Case 6:20-cv-00027-JCB Document 1 Filed 01/22/20 Page 1 of 5 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION


UNITED STATES OF AMERICA                       §
Plaintiff                                      §
                                               §
v.                                             §           No. 6:20-cv-00027
                                               §
$20,248.00 in UNITED STATES                    §
CURRENCY                                       §
Defendant                                      §



                VERIFIED COMPLAINT FOR FORFEITURE IN REM

        In accordance with Fed. R. Civ. P. Supplemental Rule G(2), the United States of

America, Plaintiff, brings this complaint and alleges as follows:

Nature of the Action

        1.     This is an action to forfeit property to the United States for a violation of 21

U.S.C. § 846 (Conspiracy to Possess with the Intent to Distribute and Distribution of

Cocaine).

Defendant In Rem

        2.     The Property is $20,248.00 in United States currency seized from Bradley

Thompson on June 21, 2019, in Athens, Henderson County, Texas, within the Eastern

District of Texas.


U.S. v. $20,248.00 in United States Currency - COMPLAINT
Page 1 οf 5
   Case 6:20-cv-00027-JCB Document 1 Filed 01/22/20 Page 2 of 5 PageID #: 2



Jurisdiction and Venue

        3.      The Court has subject matter jurisdiction over an action commenced by the

United States pursuant to 28 U.S.C. § 1345, and over an action for forfeiture pursuant to

28 U.S.C. § 1355(a).

        4.      The Court has in rem jurisdiction over the Defendant Property pursuant to

28 U.S.C. § 1355(b)(1)(A) because acts or omissions giving rise to the forfeiture occurred

in this district.

        5.      Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1)(A)

because acts or omissions giving rise to the forfeiture occurred in this district.

Basis for Forfeiture

        6.      The Defendant Property is subject to forfeiture pursuant to 21 U.S.C. §

881(a)(6), because it is moneys, negotiable instruments, securities, or other things of

value furnished or intended to be furnished by any person in exchange for a controlled

substance or listed chemical in violation of 21 U.S.C. § 846, proceeds traceable to such

an exchange, and moneys, negotiable instruments, and securities used or intended to be

used to facilitate any violation of 21 U.S.C. § 846.

Facts

        7.      The facts and circumstances supporting the forfeiture of the above-

described property are briefed below and contained in the Affidavit of Carlos Hernandez,

which is attached hereto and incorporated herein by reference.

U.S. v. $20,248.00 in United States Currency - COMPLAINT
Page 2 οf 5
   Case 6:20-cv-00027-JCB Document 1 Filed 01/22/20 Page 3 of 5 PageID #: 3



               a.      In February 2019, DEA and the Henderson County Sheriff’s Office

(hereinafter, “HCSO”) initiated a joint investigation in Athens, Henderson County,

Texas, within the Eastern District of Texas.

               b.      From approximately April 2019 through June 2019, the DEA and

HCSO conducted multiple controlled buys of crack cocaine from Bradley Thompson

(hereinafter, “Thompson”) at 160 Gibson Road, Apt #252, Athens, Henderson County,

Texas 75751 (hereinafter, “the apartment”).

               c.      On June 21, 2019, HCSO executed a search warrant at Thompson’s

apartment. During the search, law enforcement found and seized approximately 10.82

grams of crack cocaine base, approximately 166 grams of marijuana, a Century Arms

7.62 type assault rifle with a scope, Serial Number: RAS47077010 with a magazine, three

cell phones, and $20,248.00 in U.S. currency.

               d.      Following the search, Thompson was arrested by the HCSO on state

charges of Possession of marijuana. Thompson admitted to the possession and

distribution of marijuana and crack cocaine, in the Henderson County, Eastern District of

Texas area.

               e.      A review of employment information indicates that Thompson

received $497.53 in wages in 2019 and $7,136.32 in wages from 2012-2013.

Potential Claimants

       8.      The known potential claimants to the Property are:

U.S. v. $20,248.00 in United States Currency - COMPLAINT
Page 3 οf 5
   Case 6:20-cv-00027-JCB Document 1 Filed 01/22/20 Page 4 of 5 PageID #: 4



               a. Bradley Thompson - 160 Gibson Road, Apt #252, Athens, Texas 75751.

Claim for Relief

       9.      The United States respectfully requests that the Court forfeit the Property to

the United States, award costs and disbursements in this action to the United States, and

order any other relief that the Court deems appropriate.



                                                      Respectfully submitted,

                                                      JOSEPH D. BROWN
                                                      UNITED STATES ATTORNEY

                                                           /s/
                                                      Kevin McClendon
                                                      Assistant United States Attorney
                                                      State Bar No. 13408620
                                                      101 East Park Blvd., Suite 500
                                                      Plano, Texas 75074
                                                      (972) 509-1201
                                                      (972) 509-1209 (fax)




U.S. v. $20,248.00 in United States Currency - COMPLAINT
Page 4 οf 5
Case 6:20-cv-00027-JCB Document 1 Filed 01/22/20 Page 5 of 5 PageID #: 5
  Case 6:20-cv-00027-JCB Document 1-1 Filed 01/22/20 Page 1 of 4 PageID #: 6



              AFFIDAVIT IN SUPPORT OF FORFEITURE COMPLAINT

         I, Carlos Hernandez, being duly sworn, state the following is true and correct to

the best of my knowledge and belief:

                                          PREFACE

         1.     This affidavit is in support of a civil forfeiture complaint for $20,248.00 in

United States currency seized from Bradley Thompson on June 21, 2019, in Athens,

Henderson County, Texas, within the Eastern District of Texas.

         2.     The Property is subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6),

because it is moneys, negotiable instruments, securities, or other things of value furnished

or intended to be furnished by any person in exchange for a controlled substance or listed

chemical in violation of 21 U.S.C. § 846, proceeds traceable to such an exchange, and

moneys, negotiable instruments, and securities used or intended to be used to facilitate

any violation of 21 U.S.C. § 846.

                                      INTRODUCTION

         3.     I, Carlos R. Hernandez, am a Special Agent with the United States

Department of Justice, Drug Enforcement Administration (hereinafter, “DEA”), Dallas

Field Division, Tyler Resident Office, Tyler, Smith County, Texas. I have been a Special

Agent with DEA since September 1997. Before joining the DEA, I was a Special Agent

with the United States Air Force Office of Special Investigations for approximately seven

years. As a Special Agent with the DEA, I am authorized to investigate violations of the

Controlled Substances Act, 21 U.S.C. § 801. I have had training and participated in

applying for and executing search warrants, complaints, and indictments for narcotics

Page 1
  Case 6:20-cv-00027-JCB Document 1-1 Filed 01/22/20 Page 2 of 4 PageID #: 7



trafficking. I have used a variety of methods to investigate drug trafficking organizations

including but not limited to, electronic surveillance, visual surveillance, general

questioning of witnesses and suspects, the use of search warrants, the use of confidential

sources, and various other techniques, all in support of enforcing the drug laws of the

United States.

                            INVESTIGATION SUMMARY

         5.   In February 2019, DEA and the Henderson County Sheriff’s Office

(hereinafter, “HCSO”) initiated a joint investigation in Athens, Henderson County,

Texas. During the initial stages of this investigation, DEA established confidential

sources, who penetrated a drug trafficking organization operating primarily in the Athens,

Texas area. From approximately April 2019 through June 2019, the DEA and HCSO

utilized confidential sources to conduct multiple controlled buys of crack cocaine from

Bradley Thompson (hereinafter, “Thompson”) at 160 Gibson Road, Apt #252, Athens,

Henderson County, Texas 75751 (hereinafter, “the apartment”).

         6.   On April 23, 2019, a Henderson County confidential source (hereinafter,

“CS”) purchased 2.89 grams of crack cocaine for $180.00 US currency from Thompson

at the apartment. The crack cocaine was submitted and analyzed by DEA South Central

Lab, which confirmed it contained cocaine base.

         7.   On May 2, 2019, a HCSO CS purchased approximately 5.0 grams of crack

cocaine for $200.00 U.S. currency from Thompson at the apartment. The crack cocaine

was submitted and analyzed by the DEA South Central Laboratory, which confirmed it

contained cocaine base.

Page 2
  Case 6:20-cv-00027-JCB Document 1-1 Filed 01/22/20 Page 3 of 4 PageID #: 8



         8.     On May 10, 2019, a HCSO CS purchased 2.69 grams of crack cocaine from

Thompson at the apartment. The crack cocaine was submitted and analyzed by the DEA

South Central Lab, which confirmed it contained cocaine base.

         9.     On May 23, 2019, a HCSO CS purchased 1.25 grams of crack cocaine for

$100.00 U.S. currency from Thompson at the apartment. The crack cocaine was

submitted and analyzed by the DEA South Central Lab, which confirmed it contained

cocaine base.

         10.    On June 3, 2019, a HCSO CS purchased 1.53 grams of crack cocaine for

$200.00 U.S. currency from Thompson at the apartment. The crack cocaine was

submitted and analyzed by the DEA South Central Lab, which confirmed it contained

cocaine base.

         11.    On June 18, 2019, a HCSO CS purchased .280 grams of crack cocaine for

$40.00 U.S. currency from Thompson at the apartment. The crack cocaine was submitted

and analyzed by the DEA South Central Lab, which confirmed it contained cocaine base.

         12.    On June 21, 2019, at the request of the DEA, the HCSO executed a state

search warrant at Thompson’s apartment. Thompson was the only individual present

during the execution of the search warrant, and no other individual was present during the

search and seizure. Thompson is the only individual who lived at the apartment and his

name was on the apartment lease. During the search, participating agents and officers

found and seized approximately 10.82 grams of cocaine base (also known as “crack”),

approximately 166 grams of marijuana, a Century Arms 7.62 type assault rifle with a



Page 3
Case 6:20-cv-00027-JCB Document 1-1 Filed 01/22/20 Page 4 of 4 PageID #: 9
 Case 6:20-cv-00027-JCB Document 1-2 Filed 01/22/20 Page 1 of 2 PageID #: 10




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                         TYLER DIVISION

UNITED STATES OF AMERICA                           §
Plaintiff,                                         §
                                                   §
v.                                                 §   No. 6:20-cv-00027
                                                   §
$20,248.00 IN UNITED STATES                        §
CURRENCY,                                          §
Defendant.                                         §

                     ORDER FOR WARRANT OF ARREST IN REM

TO:     The Clerk of the Court, United States District Court for the Eastern District of
        Texas

        WHEREAS, on January 22, 2020, the United States of America filed a verified

complaint for civil forfeiture in the United States District Court for the Eastern District of

Texas against the defendant property, alleging that the property is subject to seizure and

civil forfeiture to the United States for the reasons alleged in the complaint; and

        WHEREAS, the Court, having reviewed the Complaint and the Government’s

Application for Warrant of Arrest in Rem, finds, the defendant property is currently in the

possession, custody, or control of the United States; and

        WHEREAS, Supplemental Rule G(3)(b)(i) provides that the clerk must issue a

warrant to arrest the property if it is in the government’s possession, custody, or control;

        YOU ARE, THEREFORE, HEREBY COMMANDED to issue an arrest warrant

in rem for the defendant property pursuant to Supplemental Rule G(3)(b)(i); and

        YOU ARE FURTHER COMMANDED to deliver the arrest warrant in rem to a



Order for Warrant of Arrest in Rem - Page 1 of 2
 Case 6:20-cv-00027-JCB Document 1-2 Filed 01/22/20 Page 2 of 2 PageID #: 11



person or organization authorized to execute it who may be a marshal or any other United

States officer or employee, someone under contract with the United States, or someone

specially appointed by the Court for that purpose, pursuant to Supplemental Rule

G(3)(c)(i).

        IT IS SO ORDERED,




Order for Warrant of Arrest in Rem - Page 2 of 2
 Case 6:20-cv-00027-JCB Document 1-3 Filed 01/22/20 Page 1 of 2 PageID #: 12




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

UNITED STATES OF AMERICA                    §
Plaintiff,                                  §
                                            §
v.                                          §     No. 6:20-cv-00027
                                            §
$20,248.00 IN UNITED STATES                 §
CURRENCY,                                   §
Defendant.                                  §

                              WARRANT OF ARREST IN REM

TO:     The United States Marshals Service for the Eastern District of Texas and/or any
        other United States officer or employee, someone under contract with the United
        States, or someone specially appointed by the court.

        On January 22, 2020, the United States filed a verified complaint for civil

forfeiture in the United States District Court for the Eastern District of Texas against

$20,248.00 in United States currency (defendant property) alleging that the property is

subject to seizure and forfeiture to the United States for the reasons alleged in the

complaint.

        The defendant property is currently in the possession, custody, or control of the

United States.

        In these circumstances, Supplemental Rule G(3)(b)(i) directs the Clerk of the

Court to issue an arrest warrant in rem for the defendant property.

        Supplemental Rule G(3)(c)(i) provides that the warrant of arrest in rem must be

delivered to a person or organization authorized to execute it who may be a marshal or



Warrant of Arrest in Rem – Page 1 of 2
 Case 6:20-cv-00027-JCB Document 1-3 Filed 01/22/20 Page 2 of 2 PageID #: 13



any other United States officer or employee, someone under contract with the United

States, or someone specially appointed by the court for that purpose.

         YOU ARE COMMANDED to do the following:

         1.     To arrest the defendant property as soon as practicable by serving a copy of

this warrant on the custodian in whose possession, custody or control the property is

presently found, and to use whatever means may be appropriate to protect and maintain it

in your custody until further order of this Court.

         2.     Promptly after execution of this process, to file the same in this Court with

your return thereon, identifying the individual(s) upon whom copies were served and the

manner employed.

Dated:


                                                     DAVID O’TOOLE
                                                     Clerk of the Court
                                                     United States District Court for the
                                                     Eastern District of Texas



                                                     By:    __________________________
                                                            Deputy Clerk




Warrant of Arrest in Rem – Page 2 of 2
2JS 44 (Rev. 11/04) Case        6:20-cv-00027-JCB Document 1-4 Filed 01/22/20 Page 1 of 1 PageID #: 14
                                                                             CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)     PLAINTIFFS                                                                                          DEFENDANTS
         United States of America                                                                               $20,248.00 in U.S. currency

    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant              Henderson
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                             (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

   (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
   Kevin McClendon, USAO, 101 E. Park Blvd., Suite 500
  Plano, Texas 75074 (972) 509-1201
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                          III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                     and One Box for Defendant)
✘
u   1    U.S. Government                 u 3 Federal Question                                                                         PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State          u 1     u 1     Incorporated or Principal Place      u 4 u4
                                                                                                                                                      of Business In This State

u2       U.S. Government                 u 4 Diversity                                                 Citizen of Another State      u 2       u 2    Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                     of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a       u 3       u 3    Foreign Nation                       u 6      u 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                     FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                u 422 Appeal 28 USC 158          u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug          u 423 Withdrawal                 u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product              Med. Malpractice           ✘ 625 Drug Related Seizure
                                                                                                       u                                       28 USC 157                u   430 Banks and Banking
u   140 Negotiable Instrument                Liability                 u 365 Personal Injury -                of Property 21 USC 881                                     u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &              Product Liability          u   630 Liquor Laws                   PROPERTY RIGHTS             u   460 Deportation
       & Enforcement of Judgment             Slander                   u 368 Asbestos Personal         u   640 R.R. & Truck             u 820 Copyrights                 u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’            Injury Product             u   650 Airline Regs.            u 830 Patent                            Corrupt Organizations
u   152 Recovery of Defaulted                Liability                      Liability                  u   660 Occupational             u 840 Trademark                  u   480 Consumer Credit
       Student Loans                 u    340 Marine                    PERSONAL PROPERTY                     Safety/Health                                              u   490 Cable/Sat TV
       (Excl. Veterans)              u    345 Marine Product           u 370 Other Fraud               u   690 Other                                                     u   810 Selective Service
u   153 Recovery of Overpayment              Liability                 u 371 Truth in Lending                      LABOR                  SOCIAL SECURITY                u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u   710 Fair Labor Standards     u 861 HIA (1395ff)                      Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                 Property Damage                   Act                       u 862 Black Lung (923)           u   875 Customer Challenge
u   190 Other Contract                       Product Liability         u 385 Property Damage           u   720 Labor/Mgmt. Relations    u 863 DIWC/DIWW (405(g))                12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                Product Liability          u   730 Labor/Mgmt.Reporting     u 864 SSID Title XVI             u   890 Other Statutory Actions
u   196 Franchise                            Injury                                                           & Disclosure Act          u 865 RSI (405(g))               u   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS             u   740 Railway Labor Act          FEDERAL TAX SUITS              u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u   790 Other Labor Litigation   u 870 Taxes (U.S. Plaintiff      u   893 Environmental Matters
u   220 Foreclosure                  u    442 Employment                      Sentence                 u   791 Empl. Ret. Inc.               or Defendant)               u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                     Habeas Corpus:                      Security Act             u 871 IRS—Third Party            u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u   530 General                                                       26 USC 7609                        Act
u   245 Tort Product Liability       u    444 Welfare                  u   535 Death Penalty                                                                             u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u   540 Mandamus & Other                                                                                 Under Equal Access
                                             Employment                u   550 Civil Rights                                                                                     to Justice
                                     u    446 Amer. w/Disabilities -   u   555 Prison Condition                                                                          u   950 Constitutionality of
                                             Other                                                                                                                              State Statutes
                                     u    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                               Appeal to District
                                                                                                                  Transferred from                                                       Judge from
✘
u1       Original        u 2    Removed from                u 3Remanded from                      u4
                                                                                            Reinstated or                u 5
                                                                                                                  another district    u 6 Multidistrict                        u 7       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                  Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             This is an in rem civil forfeiture proceeding pursuant to 21 USC 881
VI. CAUSE OF ACTION                         Brief description of cause:

VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                    DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23                                                                                                          JURY DEMAND:         u Yes     u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
    01/22/2020                                                                          /s/ Kevin McClendon
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                    JUDGE                           MAG. JUDGE
